Case: 12-15568     Date Filed: 04/08/2013   Page: 1 of 2


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-15568
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 1:89-cr-01018-MP-GRJ-1


UNITED STATES OF AMERICA

                                 L                              Plaintiff-Appellee,

                                     versus

LUIS LAZARO VIERA,

L                                                           Defendant-Appellant.
                         ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                        ________________________

                                (April 8, 2013)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Luis Lazaro Viera appeals pro se the denial of his motion to reduce his

sentence. 18 U.S.C. § 3582(c)(2). Viera’s motion was based on Amendment 750
              Case: 12-15568     Date Filed: 04/08/2013   Page: 2 of 2


to the Sentencing Guidelines. We affirm.

      The district court did not err by denying Viera’s motion. Amendment 750

did not have the effect of lowering Viera’s sentencing range. Because the district

court had held Viera responsible for 50 kilograms of cocaine, he was ineligible for a

sentence reduction. See United States Sentencing Guidelines Manual

§ 2D1.1(c)(2) (establishing a base offense level of 36 for 50 kilograms or more of

cocaine). Viera challenges the amount of cocaine attributed to him, but the district

court could not disturb its earlier finding about drug quantity when considering

Viera’s motion to reduce. See United States v. Cothran, 106 F.3d 1560, 1562–63

(11th Cir. 1997). Viera also argues that he is entitled to relief under Freeman v.

United States, 564 U.S. ––––, 131 S. Ct. 2685 (2011), in which a plurality of the

Supreme Court held that a district court may grant a reduction of sentence when the

defendant was sentenced based on a plea agreement. Id. at 2691–95. Unlike the

defendant in Freeman, a jury found Viera guilty of conspiring to possess with intent

to distribute cocaine and cocaine base. Based on the quantity of drugs attributed to

Viera, his base offense level is unaltered by Amendment 750, and his sentencing

range remains unchanged.

      We AFFIRM the denial of Viera’s motion to reduce his sentence.




                                         2